DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 FEBRUARY 2021.
Applicant’s election without traverse of Group II: Claims 34-43 in the reply filed on 12 FEBRUARY 2021 is acknowledged.
Status of Claims
Current pending claims are Claims 34-43 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 NOVEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the SPECIFICATION, for example in [0008], the subscripts in describing the spacer material are in fact not in subscript form: SiO2 should be SiO2; TiO2 should be TiO2; Al2O3 should be Al2O3 etc.  This informality is also seen throughout the SPECIFICATION, for example, [0009, 0011, 0013,….0099].  Applicant should review the entire specification and check for this informality. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claim 34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-25 of copending Application No. 16/580,877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘877 reference are both directed towards an integrated device with all of the same main element, but the instant invention only claims a spacer material, rather than a encapsulating spacer material.  Otherwise, the two application are exactly the same and indistinguishable. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over ROTHBERG, US Publication No. 2017/0350818 A1. 
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 
Applicant’s invention is drawn towards device, an integrated device. 
Regarding Claim 34, the reference ROTHBERG discloses an integrated device, Figure 4-3, [0106, 0177], comprising: a cladding layer, Figure 4-3, [0177-0182], cladding 4-318; a metal stack formed over the cladding layer, Figure 4-3, [0177-0182], metal layer 
4-322; a sample well extending through the metal stack and into the cladding layer, Figure 4-3, sample well 4-308, [0177-0182]; and a first spacer material, Figure 4-3, [0177-0182], sidewall spacer.
The ROTHBERG reference discloses the claimed invention, except for specifically the undercut region.  
The ROTHBERG reference however, does teach that upon fabrication of the device, selectively areas of etching into the metal layer to form opening that extend to the top of the cladding layer is performed.  Selectively etching the metal layer may include selectively etching the metal layer using a photoresist mask and selectively etching the top cladding using a photoresist mask or a hard mask.  The spacer disclosed by ROTHBERG also may cover a portion of a side wall of the sample well, [0014].  In addition, ROTHBERG discloses that the region that includes the at least one sample well maybe recessed from another portion of the surface of the device, [0108].  ROTHBERG discloses that the etching may be patterned to defined region corresponding to trench region of the device, [0194].  
Since ROTHBERG discloses the etching to be performed in a selected location and/or pattern, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the etching areas to be an undercut region that is formed in the metal layer and having a spacer material filling the undercut area to create a greater surface area for where spacer material can bond to creating a well-defined sample well. 
Additional Disclosures Included are: Claim 35: wherein the integrated device of claim 34, wherein the first spacer material forms at least one sidewall of the sample well, [0182, 0218].; Claim 36: wherein the integrated device of claim 34 is disclosed by ROTHBERG, but is silent in regards to wherein the first spacer material maybe a composition to passivate the side wall of the sample well to reduce the amount of sample that adheres to the sidewall of the sample well.  The spacer material maybe different in different areas of the sample well and chosen based on type of interaction is expected in the sample well, [0182].  ROTHBERG discloses in one embodiment a etch stop layer may be comprised of SiN, SiON to control the depth of etching into the cladding layer and improve the accuracy of the thickness of the cladding layer, [0014, 0190].  Therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify the spacer material to be one or more selected from the group of: amorphous silicon (-Si), SiO2, SiON, and SiN to control the depth of etching into the cladding layer and improve the accuracy of the thickness of the cladding layer, [0014, 0190], as well as to control the type of reactions within the sample well, [0182].; Claim 37: wherein the integrated device of claim 34, wherein the first spacer material comprises one or more selected from the group of: TiO2, A12O3, HfO2, TiN, ZrO2, and Ta2O5, [0182].; Claim 38: wherein the integrated device of claim 34, wherein the metal stack comprises at least one layer including aluminum and at least one layer including titanium, [0179, 0180].; Claim 39: wherein the integrated device of claim 34, wherein the cladding layer comprises 2, Figure 72B, [0231], layer 7-802; Claim 40: wherein the integrated device of claim 34, further comprising a second spacer material in contact with one or more of the metal stack, the first spacer material, and the cladding layer, [0182, 0218].; Claim 41: wherein the integrated device of claim 40, wherein the second spacer material forms at least one sidewall of the sample well, [0182, 0218].; Claim 42: wherein the  integrated device of claim 40, wherein the second spacer material comprises one or more layers selected from the group of: TiO2, A12O3, HfO2, ZrO2, and Ta2O5, [0218].; Claim 43: wherein the integrated device of claim 34, wherein the metal stack comprises a first layer formed over a second layer, [0179, 0180], but is silent in regards to, and the undercut region is formed in the second layer.  The ROTHBERG reference does not teach an undercut region, but as suggested above in the rejection of Claim 34, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the etching areas to be an undercut region that is formed in the metal layer or the second layer of the metal layer to create a greater surface area for where spacer material can bond to creating a well-defined sample well. 
Claims 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over ROTHBERG, KABIRI, US Publication No. 2016/0084761 A1, herein referred KABIRI. 
Applicant’s invention is drawn towards a device. 
Regarding Claim 34
The KABIRI reference discloses the claimed invention, except for the undercut region.  
The KABIRI reference however, does teach that upon fabrication of the device, selectively areas of etching into a material layer to form a divot, [0332-00339].  
Since KABIRI discloses the etching to be performed in a selected location, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the etching areas to be an undercut region that is formed in the metal layer and having a spacer material filling the undercut area to create a greater surface area for where spacer material can bond to creating a well-defined sample well. 
Additional Disclosures Included are: Claim 35: wherein the integrated device of claim 34, wherein the first spacer material forms at least one sidewall of the sample well, Figure 5-8 and 6-11B, 6-11C, [0325, 0326, 0383].; Claim 36: wherein the integrated device of claim 34, integrated device of claim 34, wherein the first spacer material comprises one or more selected from the group of: amorphous silicon (a-Si), SiO2, SiON, and SiN, [0403].; Claim 37: wherein the integrated device of claim 34, wherein the first spacer material comprises one or more selected from the group of: TiO2, A12O3, HfO2, TiN, ZrO2, and Ta2O5, [0403].; Claim 38: wherein the integrated device of claim 34, wherein the metal stack comprises at least one layer including aluminum and at least one layer including titanium, [0322].; Claim 39: wherein the integrated device of claim 34, wherein the cladding layer comprises SiO2, [0312].; Claim 40: wherein the integrated device of claim 34, further comprising a second spacer material in contact with one or more of the metal stack, the first spacer material, and the cladding layer, [0182, 0218].; Claim 41: wherein the integrated device of claim 40, wherein the second spacer material forms at least one sidewall of the sample well, [0403].; Claim 42: wherein the  integrated device of claim 40, wherein the second spacer material comprises one or more layers selected from the group of: TiO2, A12O3, 2, ZrO2, and Ta2O5, [0403].; Claim 43: wherein the integrated device of claim 34, wherein the metal stack comprises a first layer formed over a second layer, [0322], but is silent in regards to, and the undercut region is formed in the second layer.  The KABIRI reference does not teach an undercut region, but as suggested above in the rejection of Claim 34, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the etching areas to be an undercut region that is formed in the metal layer or the second layer of the metal layer to create a greater surface area for where spacer material can bond to creating a well-defined sample well. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797